Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the previous office action (sent 5/12/2021), claims 5, 9, 12, 14, 16, and 18-20 were identified as allowable if rewritten in independent form. Applicant has amended the claims to re-write that allowable subject matter in independent form, placing the case in condition for allowance.
The closest prior art is Koji (JP H10-287144, cited in grounds for rejection in previous office action. See previous office action for details). While Koji discloses a gear shift operation device wherein the operation reaction force when the control lever is manually operated is set larger when used in manual transmission mode than when used in range switchable mode, Koji fails to disclose the control lever being of a momentary type which automatically returns to a neutral both when operated in range switchable mode and when operated in manual transmission mode. Koji teaches a non-momentary type control lever, and therefore teaches away from the claimed momentary type control lever for both modes. There is no teaching, suggestion, or motivation to extensively modify the device of Koji to have all the missing claim limitations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/HOWARD J SANDERS/Primary Examiner, Art Unit 3658